Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 1 "FILED

 

OCT 15 2019 7%

SUSAN Y. SOONG
CLER

K, U.S, DISTRICT COURT
: NORTH DISTRICT OF CALIFORNIA
OD OAKLAND OFFICE

- Hoh
UmiTen Soares msViUct Ca URI — poorey

iS org CAL oR mA

©) Ov 6199 -L4AUW-
KX Daman’ (pst. WO
Ves Plarntifdl

B5OLnED

Drvoke 1G ss

4, He Depety El oalic., Sonday (SueQars “
Res Ponce orn anendakioul « Deetifictt v-
Saas ce 4 page ts “) Valrrrhe 7 foe ts =~
a 124- se ee DR 6D, RAtag men ae ;
ush-as ac Us deter ATU, hel” Op on. =
+6 nthe Te AglondosT” an a pov
Oe) Ate only cd LG" popsa.
2) Wow Honk oxy . 9) ann
whene  b Cure 2 ST tea
uvobLe p OS peak Vhs ca 52

Lpo Wath obo Cah, Jornio ;

 

> 9 am avane why te chi. jah 2 As

Nowy ook Seectom ee cae Lol 1
t pore fon. No Gases Pree Ce

UV
ase edad A Plone ts Sobre” Lr ad) [eee

See, LT the re WV Thanshepel Loc) fv

i). |

 
 

Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 2 of 7

7b Seek ep udice Do te pene Fro pebhe
ace That dant jar dome VP pe. -,
pe cLadirt sle ( LAO. BASLE ploblegg
whl om SA pb oat oobi dk Late al eed
anol sx le LS sn F panpbeeWs of Soutl Sask
sta. pat Aracb fheetk 7 iva oS hex Cy Lleag
C0) stake Sapp eel Mig channel paw at
"ed xe Ave. 6 tui J2t- Fea) CN tr2as)
OUT hag l* D have pwniin) ae wand PAOLA
SY OP oe
= : bles — pet S)2 LV iby Th) Sarl
all came. pL atest ao delad ato “JD Enabler
DADE bffuc, Ley Jon “ Destaveby
LA cxbraseg fie Ly) Bee, Lapse,
Iw Hep Whew Liga S)a)le Snap tod CaepX
7 a ae
UV ALimiki ja mon (f
12 ~ pS st PR. GH
Pruaporrdl MW (yo
hts Dk = 22L=22 ZB
Evol UALWUEE ~D +h
wD Errash, Lorn _—

(5 .
Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 3 of 7

Valmiki D. Ramani
139-05 85th Drive
Apt. 6D

Briarwood, NY 11435

19-cv-06175-KAW
 

Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 4 of 7
Case 4:19-cv-06175 Document 30 Filed 10/02/19 Page1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

VALMIKI D. RAMANI, Case No.: 19-cv-06175-KAW
Plaintiffs,
y CERTIFICATE OF SERVICE
YOUTUBE LLC,
Defendants.

 

i, the undersigned, hereby certify that: .

(1) Laman employee in the Office of the Clerk, U.S. District Court, Northern District of
California; and

(2) On 10/2/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
interoffice delivery receptacle located in the Clerk’s office.

Valmiki D. Ramant
139-05 85th Drive
Apt. 6D
Briarwood, NY 11435

Dated: 10/2/2019

Susan Y. Soong
Clerk, United States District Court

J ordan Rukgan, Deputy Clerk to the v
Kandis A. Westmore

Service Certificate CRD
rev, August 2078

 
United States District Court
Northern District of California

10
iv
12
13
14
15
16

17

18
19

20°

21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 5 of 7
Case 4:19-cv-06175 Document 28 Filed 10/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

VALMIKI D RAMAN,
Case No. 19-cv-06175-KAW
Plaintiff, ——-
v. ORDER SETTING INITIAL CASE
MANAGEMENT CONFERENCE -
YOUTUBE LLC, AND ADR DEADLINES
Defendant.

 

IT IS HEREBY ORDERED that this action is assigned to the Honorable Kandis A.
Westmore. When serving the complaint or notice of removal, the plaintiff or removing defendant
must serve on all other parties a copy of this order, the Notice of Assignment of Case to a United
States Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2.
Plaintiffs or removing parties must file a consent or declination to proceed before P magistrate
judge within 14 days of the filing of the complaint or the removal. All other parties must file a
consent or declination within 14 days of appearing in the case. All parties who have made an
appearance must file a consent or declination within 7 days of the filing of a dispositive motion or
the case will be reassigned to a district court judge. Counsel must comply with the case schedule
listed below unless the Court otherwise orders,

_ ITIS FURTHER ORDERED that this action is assigned to the Alternative Dispute
Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
shall familiarize themselves with that rule and with the material entitled “Dispute Resolution |
Procedures in the Northern District of California” on the Court ADR Internet site at

hitp://www.cand.uscourts.gov/adr, A limited number of printed copies are available from the

 

Clerk’s Office for-parties in cases not subject to the court’s Electronic Case Filing program (ECF).

IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties

 
United States District Court

Northern District of California

f& Wi bh

“sO wa

10
1]
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 6 of 7
Case 4:19-cv-06175 Document 28 Filed 10/02/19 Page 2 of 2

the brochure entitled “Consenting To A Magistrate Judge’s Jurisdiction In The Northern District

Of California", additional copies of which can be downloaded from the court’s Internet website:

http://www.cand.uscourts.gov. |

 

CASE SCHEDULE — ADR MULTI-OPTION PROGRAM

 

 

 

 

 

 

 

 

 

 

 

 

CONFERENCE (CMC) at 1:30 PM in:

Ronald Dellums Federal Building
1301 Clay. Street

 

Date Event Governing Rule

9/30/2019 Case filed with the Northern District of California

12/17/2019 *Last day to: « - FRCivP 26) & |
* meet and confer re: initial disclosures, early ADR L.R.3-5
settlement, ADR process selection, and discovery
plan
* file ADR Certification signed by Parties and Civil L.R . 16-8(b)
Counsel (form available at & ADR L.R. 3-5(b}
http://www.cand.uscourts.cov)}

12/31/2019 **Last day to file Rule 26(f) Report, complete FRCivP 26(a) (1)
initial disclosures or state objection in Rule 26(f) Civil L.R.. 16-9
Report and file Case Management Statement per
Standing Order re Contents of Joint Case
Management Statement
(also available at http://www.cand.uscourts.gov)

1/7/2020 INITIAL CASE MANAGEMENT Civil L.R . 16-10

 

 

Oakland, CA 94612

* If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
days in advance of the Initial Case Management Conference.

** If the Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
days in advance of the Initial Case Management Conference.

 
Case 4:19-cv-06175-KAW Document 32 Filed 10/15/19 Page 7 of 7
Case 4:19-cv-06175 Document 29 Filed 10/02/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
1301 Clay Street
Oakland, CA 94612

www.cand.uscourts.gov

Susan Y. Soong General Court Number
Clerk of Court 510-637-3530

October 2, 2019

CASE TITLE: VALMIKI D RAMANI v. YOUTUBE LLC
CASE NUMBER: 19-cy-06175-KAW
RECEIVED FROM: Southern District of New York; Case No. 1:17-cv-5746

TO COUNSEL OF RECORD:

The above entitled action has been transferred to this District. All future filings should
reflect the above case number.

Sincerely,

Susan Y. Soong, Clerk

Asulim Burger

b\J Jordan Burgan
Case Systems Administrator
(510) 637-3537
